UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

CHRISTA PAWLOWSKI,                                                      DECISION AND ORDER

                                    Plaintiff,                          1:17-CV-00440(JJM)
v.


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION1

                                    Defendant.


                This is an action brought pursuant to 42 U.S.C. §§405(g) and 1383(c)(3) to review

the final determination of defendant Nancy A. Berryhill, the Acting Commissioner of Social

Security, that plaintiff was not entitled to Supplemental Security Income (“SSI”) or Disability

Insurance Benefits (“DIB”). Before the court are the parties’ cross-motions for judgment on the

pleadings [16, 19], 2 which the parties have consented to be addressed by me [13]. Having

reviewed the parties’ submissions [16, 19, 20], the action is remanded.


                                          BACKGROUND

        The record reflects that in March 2013 plaintiff reported striking the back of her head

on concrete during an assault, and was diagnosed with post-concussion syndrome.

Administrative record [12], p. 223.3 A CT scan of her brain taken at that time was normal. Id.,



1
       Since Nancy A. Berryhill is now the Acting Commissioner of Social Security, she is substituted
for Commissioner of Social Security as the defendant in this action pursuant to Fed. R. Civ. P. 25(d).
2
        Bracketed references are to the CM/ECF docket entries. Unless otherwise indicated, page
references are to numbers reflected on the documents themselves rather than to the CM/ECF pagination.
3
       Since plaintiff’s motion centers on her post-concussion symptoms (headaches and dizziness), I
have omitted plaintiff’s psychological and cervical spine treatment from my summary.
p. 256. However, she reported persistent headaches consistent with migraines. Id., p. 272. On

July 1, 2013, she was seen at the Dent Neurologic Institute (“Dent”) by Minsoo Kang, M.D.,

who assessed her with a post-concussion syndrome, and noted that she was suffering from

“posttraumatic headaches and cognitive dysfunction”. Id., pp. 367-69. A July 21, 2013 MRI of

plaintiff’s brain was “[a]bnormal” due to a “[s]mall punctate T2/flair hyperintensity within the

anterior frontal lobe on the right”, which “may be seen in patients with migraines, micro-

embolism, or hypo-profusion”. Id., p. 278. Plaintiff returned to Dent on January 25, 2013 for a

re-evaluation by physician assistant (“PA”) Maria Rizzo for complaints of unsteadiness. PA

Rizzo determined that plaintiff was “100% temporarily disabled”, and should remain out of work

until all testing was complete. Id., p. 274. Vestibular testing performed in August 13, 2013 was

“suggestive of a physiologically uncompensated peripheral vestibular pathology”, and PA Rizzo

recommended vestibular therapy. Id., pp. 268, 270, 279.4

               In November 2013, plaintiff reported to PA Rizzo that she was having migraine

headaches once or twice a week, which came on when she exerted herself physically or mentally

and could last all day long. Id., p. 265. At that time, she was prescribed Sumatriptan. Id., p. 267.

In February 2014, PA Rizzo determined that plaintiff remained “temporarily 100% disabled”, but

believed “that her overall prognosis is quite good”, and was “hopeful that she will return to full-

time employment in the future”. Id., p. 264. In March 2014, Dr. Kang similarly concluded that

plaintiff was temporarily disabled since July 9, 2013. Id., p. 299.

               In May 2014, plaintiff, who was 27 years old at that time, filed applications for

DIB and SSI, alleging a disability onset date of July 9, 2013, due to post-concussion syndrome,

depression and anxiety. Id., p. 177. In June 2014, physical therapist (“PT”) Jacob McPherson,


4
       “Vestibular function refers to the sense of balance.” Stern v. Colvin, 2017 WL 10085603, *3
(S.D.N.Y. 2017), adopted, 2018 WL 3863448 (S.D.N.Y. 2018).
                                                  -2-
who was a Vestibular Rehabilitation specialist, completed a Physical Residual Functional

Capacity Questionnaire, which stated that he had treated plaintiff one to two times per week from

September 11, 2013 through May 7, 2014. Plaintiff’s symptoms included neck pain, dizziness,

headaches, imbalance, and positional sensitivity. Id., p. 306. PT McPherson assessed plaintiff

with a variety of physical restrictions, and concluded that these impairments would likely cause

her to be absent from work about four days per month depending on the work environment,

which he recommended be neither loud nor busy. Id., pp. 308-10.

               At the July 14, 2014 consultative examination performed by Donna Miller, D.O.,

plaintiff complained of neck pain and of daily headaches. Id., p. 325. Plaintiff reported that

“[s]he cooks twice a week, cleans three times a week, laundry once a week, and shops once a

month”. Id., p. 326. Plaintiff also reported to Dr. Miller that she believed that “an MRI and CT

scan of her head . . . were normal”. Id., p. 325. Although Dr. Miller ordered an x-ray of her

cervical spine, it does not appear that she ordered or reviewed any diagnostic imaging of

plaintiff’s brain. Dr. Miller concluded that “[b]ased on today’s physical findings [plaintiff] has

mild limitation for heavy lifting, bending, pushing, and pulling”. Id., p. 328.

               Shortly after the consultative examination, the claims were initially denied. Id.,

pp. 91-94. On September 5, 2014, plaintiff reported to PA Rizzo that her headaches had not

improved. Id., p. 420. It was noted that Amitriptyline “no longer seems to be providing . . .

headache suppression. . . . Sumatriptan still works quite well when needed, but she is having 4-5

migraine days every week and at time she needs to simply observe her symptoms rather than

treating in order to avoid over medication. . . . [Plaintiff] has agreed to treatment with botulinum

toxin [(“botox”)] injections”. Id. She was instructed to not to take more than two doses of

Sumatriptan in a day and no more than three doses per week. Id., p. 422.



                                                 -3-
               In September 2015, plaintiff reported to Dr. Kang that she was experiencing

“constant daily headaches”, and that the previously recommended botox injections were not

approved by her insurer. Id., p. 410. At that time, plaintiff was starred on Topiramate for

migraine prevention, Rizatriptan, a migraine abortive agent, and occipital nerve blocks. Id., pp.

411-12. At her subsequent occipital nerve block treatments, it was noted that she had a “positive

tinel sign over the occipital nerves bilaterally”, and that “[t]aping and palpation of these areas

briefly reproduces the typical pattern of headache pain”. Id., pp. 396, 398, 406, 458, 472.

               On June 7, 2016 plaintiff reported to Nicolas Saikali, M.D. of Dent that she had

migraine headaches between 15 to 20 days per month, that nerve blocks “cause her relief, but it

wears off”, and that Sumatriptan also worked well if she “catches it early enough”. Id., p. 429.

Dr. Saikali diagnosed plaintiff with “[c]hronic migraine without aura, intractable, with status

migrainosus”, and recommended botox therapy. Id., p. 431. On June 23, 2016, Dr. Saikali

completed a Residual Functional Capacity Questionnaire in which he stated that plaintiff

suffered from headaches between 15 to 20 days per month, each lasting at least four hours, and

that this would cause her to miss more than four days of work per month. Id., p. 438.

               An administrative hearing was held on July 7, 2016 before Administrative Law

Judge (“ALJ”) Lynette Gohr, at which plaintiff, who was represented by counsel, and a

vocational expert testified. Id., pp. 33-66. Plaintiff testified that currently her dizziness

prevented her from working, that the physical therapy “relieved all of [her] symptoms”, but since

physical therapy concluded in 2014, her symptoms “have slowly come back and gotten worse”.

Id., pp. 40-41. She also testified that she has migraines “[a]ll the time” that get worse with light

and noise, but that she gets nerve block injections once a month that provide temporary relief for

two weeks. Id., p. 43. When her headaches occur, she must sit in a dark room with no sound or



                                                  -4-
lights until it passes. Id., p.44. The vocational expert testified that an individual absent four or

more days per month is not employable. Id., p. 64.

                  On July 12, 2016 Lixin Zhang, M.D. of Dent Neurologic Institute performed a

neurologic consultation for plaintiff’s complaints of dizziness. Id., p. 454. He found that the

July 2013 MRI was “unremarkable”. Id., p. 454. Dr. Zhang believed that plaintiff’s “problems

are brain neuronal hyperactivity, hypersensitivity related to dizziness and the headaches”, and

recommended that she be treated using antiseizure medication. Id.

                  On October 11, 2016 ALJ Gohr rendered a decision denying plaintiff’s claim for

benefits. She determined that plaintiff’s severe impairments were “post-concussion syndrome;

headaches; affective disorder; cervicalgia and myofascial pain syndrome”. Id., p. 20. She

assessed plaintiff with the residual functional capacity (“RFC”) to perform light work, with the

additional limitations of occasional stooping, kneeling, crouching and crawling, “can never climb

ropes, ladders or scaffolds, can never work at unprotected heights or around moving mechanical

parts, must avoid all work environments with loud noise, is limited to simple, work-related

decisions, cannot tolerate strict production quotas, can tolerate minimal change in work routine

and processes, is limited to simple, routine and repetitive tasks, can tolerate occasional

interaction with supervisors, coworkers and the public and cannot tolerate work in teams or

tandem”. Id., p. 22. In reaching that RFC, ALJ Gohr gave “significant weight” to Dr. Miller’s

opinion, but gave “little weight” to the opinions of PA Rizzo, PT McPherson, and Dr. Saikali.

Id., pp. 24-25.

                  Based on the RFC and other factors, ALJ Gohr determined that although plaintiff

was unable to perform her past relevant work, there were sufficient jobs in the national economy

that she could perform, and therefore was not disabled from July 9, 2013, her alleged onset date,



                                                 -5-
through the date of the decision. Id., pp. 25-27. The Appeals Council denied plaintiff’s request

for review (id., pp. 1-3), and thereafter she commenced this action.


                                            ANALYSIS

A.     Standard of Review

               “A district court may set aside the Commissioner's determination that a claimant

is not disabled only if the factual findings are not supported by ‘substantial evidence’ or if the

decision is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (quoting 42

U.S.C. §405(g)). Substantial evidence is that which a “reasonable mind might accept as

adequate to support a conclusion”. Consolidated Edison Co. of New York. Inc. v. NLRB, 305

U.S. 197, 229 (1938).

               It is well settled that an adjudicator determining a claim for Social Security

benefits employs a five-step sequential process. Shaw, 221 F.3d at 132; 20 C.F.R. §§404.1520,

416.920. The plaintiff bears the burden with respect to steps one through four, while the Acting

Commissioner has the burden at step five. Talavera v. Astrue, 697 F.3d 145, 151 (2d. Cir. 2012).

                Plaintiff argues that remand is required since ALJ Gohr failed to offer any

legitimate reason for her credibility determination (plaintiff’s Memorandum of Law [16-1], pp.

14-18), failed to make any specific findings regarding the frequency and duration of her

headaches (id., pp. 18-19), and the RFC assessment was only supported by ALJ Gohr’s lay

judgments. Id., pp. 19-22.



B.     Did ALJ Gohr Properly Assess Plaintiff’s Credibility?

               Plaintiff argues that “remand is required because it is not clear what the ALJ’s

legitimate reasons for [the credibility] finding were”. Plaintiff’s Memorandum of Law [16-1], p.

                                                 -6-
15. In assessing the credibility of a claimant's subjective complaints, the regulations require the

ALJ to employ a two-step inquiry. See Meadors v. Astrue, 370 F. App'x 179, 183 (2d Cir. 2010)

(Summary Order). “First, the ALJ must determine whether the claimant suffers from a

‘medically determinable impairment[ ] that could reasonably be expected to produce’” the

alleged symptoms. Id. (quoting 20 C.F.R. §404.1529(c)(1)). “Second, the ALJ must evaluate the

intensity and persistence of those symptoms considering all of the available evidence; and, to the

extent that the claimant's [subjective] contentions are not substantiated by the objective medical

evidence, the ALJ must engage in a credibility inquiry.” Id. The ALJ must assess the credibility

of the claimant’s subjective complaints by considering the entire record in light of the following

symptom-related factors: (1) claimant’s daily activities; (2) location, duration, frequency, and

intensity of claimant’s symptoms; (3) precipitating and aggravating factors; (4) type, dosage,

effectiveness, and side effects of any medication taken to relieve symptoms; (5) other treatment

received to relieve symptoms; (6) any measures taken by the claimant to relieve symptoms; and

(7) any other factors concerning claimant’s functional limitations and restrictions due to

symptoms. See 20 C.F.R. §§404.1529(c)(3)(i)-(vii); 416.929(c)(3)(i)-(vii).

                “[T]he court must uphold the ALJ’s decision to discount a claimant’s subjective

complaints of pain” if supported by substantial evidence. Aponte v. Secretary, Department of

Health & Human Services of the United States, 728 F.2d 588, 591 (2d Cir. 1984). While “[i]t is

the function of the [ALJ], not [the Court] . . . to appraise the credibility of . . . the claimant”,

Carroll v. Secretary of Health & Human Services, 705 F.2d 638, 642 (2d Cir. 1983), “[t]he ALJ

must explain a decision to reject a claimant’s testimony with sufficient specificity to enable the

reviewing Court to decide whether there are legitimate reasons for the ALJ’s disbelief and

whether the ALJ’s decision is supported by substantial evidence.” Quintana v. Colvin, 2017 WL



                                                   -7-
752187, *13 (S.D.N.Y. 2017). See also Judelsohn v. Astrue, 2012 WL 2401587, *6 (W.D.N.Y.

2012) (“[f]ailure to expressly consider every factor set forth in the regulations is not grounds for

remand [so long as] the reasons for the ALJ's determination of credibility are sufficiently specific

to conclude that he considered the entire evidentiary record in arriving at his determination”).

Thus, credibility “findings ‘should be closely and affirmatively linked to substantial evidence

and not just a conclusion in the guise of findings.’” Nix v. Astrue, 2009 WL 3429616, *5

(W.D.N.Y. 2009) (quoting Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995)); Konidis v.

Colvin, 2015 WL 2454004, *7 (W.D.N.Y.), adopted, 2015 WL 2454038 (W.D.N.Y. 2015)

(“credibility determinations must contain specific findings based on substantial evidence in order

to allow for review”); Gumaer v. Colvin, 2014 WL 701770, *5 (N.D.N.Y. 2014). “A recitation

of the evidence, without more, is insufficient to permit th[e] Court to review the ALJ’s

credibility determination.” Spear v. Astrue, 2014 WL 4924015, *20 (W.D.N.Y. 2014).

               Here, after reciting the two-step process for determining credibility, ALJ Gohr

found “that the claimant’s medically determinable impairments could reasonably be expected to

cause the alleged symptoms; however, the claimant’s statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record”. [12], pp. 22-23. She then recited some of plaintiff’s

medical history and weighed the various medical opinions of Drs. Miller, Kang, and Saikali

before summarily concluding that the RFC “is supported by the objective medical evidence, the

nature and extent of the claimant’s treatment, the claimant’s admitted activities and the credible

opinion evidence”. Id., pp. 23-25.

               ALJ Gohr’s conclusory credibility determination lacks any specific explanation as

to why plaintiff’s subjective complaints concerning the intensity and persistence of her



                                                 -8-
headaches are not supported by the record. See Konidis, 2015 WL 2454004, *7 (“the ALJ merely

presented the recitation of the medical record without stating the specific inconsistency of that

record to plaintiff’s stated complaints to justify questioning her credibility”); Spear, 2014 WL

4924015, *20.

                Although plaintiff argues that the perceived lack of objective findings would not

be an appropriate reason to diminish [her] credibility” (plaintiff’s Memorandum of Law [16-1],

p. 17), “[o]bjective medical evidence . . . is a useful indicator to assist [the Commissioner] in

making reasonable conclusions about the intensity and persistence of [a claimant's] symptoms

and the effect those symptoms . . . may have on [his] ability to work.” 20 C.F.R. §

404.1529(c)(2). Nevertheless, it is difficult to glean from ALJ Gohr’s credibility determination

specifically how the objective medical evidence was considered in making the credibility

determination concerning her headache related complaints,5 especially given plaintiff’s

treatment history and the presence of at least some corroborating objective tests (e.g., the July

2013 MRI showing an abnormality which “could correlate with migraines” [12], p. 23).6

                Nevertheless, even if the objective medical evidence did not corroborate

plaintiff’s symptoms, the Acting Commissioner acknowledges that ALJ Gohr was required to



5
       Although ALJ Gohr noted that plaintiff’s July 2016 examination by Dr. Zhang was “essentially
normal”, that examination was for her complaints of dizziness, as opposed to headaches. [12], pp. 23,
454.
6
         Although not specifically argued by plaintiff, some courts have noted that because there is not an
objective clinical test to corroborate the existence of migraines, “the lack of objective evidence of a
migraine is not a legitimate basis to discount a claimant’s testimony”. Barrus v. Berryhill, 2017 WL
4772580, *9 (D. Utah), adopted, 2017 WL 4736728 (D. Utah 2017). But see Donerson v. Commissioner
of Social Security, 2017 WL 6987958, *7 (N.D. Ohio 2017), adopted, 2018 WL 454392 (N.D. Ohio
2018) (“the ALJ did not err in relying on the lack of objective evidence as one factor in discounting
Plaintiff's credibility regarding the limiting effects of her migraines”).




                                                    -9-
consider the factors set forth in 20 C.F.R. §§404.1529(c)(3)(i)-(vii) and 416.929(c)(3)(i)-(vii).

Acting Commissioner’s Brief [19-1], p. 7. While ALJ Gohr pointed to “the nature and extent of

the claimant’s treatment” and “the claimant’s admitted activities” as the factors she considered in

resolving plaintiff’s credibility ([12], p. 25), neither of these factors were sufficiently addressed.

               ALJ Gohr’s conclusory reference to “the nature and extent of the claimant’s

treatment” ([12], p. 25) fails to explain how that factor was considered in assessing plaintiff’s

credibility. Plaintiff’s Memorandum of Law [16-1], p. 18. The Acting Commissioner responds

that ALJ Gohr “regularly noted the efficacy of the treatment Plaintiff had received, indicating

that [her] symptoms were responsive to treatment and, therefore, not disabling to the extent

alleged”. Acting Commissioner’s Response [19-1], p. 8. However, absent some explanation

from ALJ Gohr, it is not evident from her recitation of the medical records how the various

treatments which plaintiff received for her headaches and dizziness sufficiently controlled her

symptoms. Plaintiff’s Reply [20], p. 2.

               ALJ Gohr’s summary of the medical evidence ([12], p. 23) demonstrated that in

2014 plaintiff was seeing benefits from her treatments. As noted by ALJ Gohr, plaintiff reported

in February 2014 having migraine “headaches . . . once per week that respond to Sumatriptan”

Id., pp. 23, 262 (“posttraumatic migraine is occurring on average about once per week now, and

she is responding to sumatriptan 100 mg for the most part. She admits that she sometimes delays

treatment, and at those time she will feel ill for a few hours before sumatriptan has effect”).

Plaintiff also testified that her dizziness was under control in 2014 when she was attending

therapy. Id., pp. 40-41. Yet, plaintiff’s condition deteriorated by June 2016 – approximately two

years after Dr. Miller’s 2014 consultative examination. Notwithstanding the efficacy of her

treatments at that time, plaintiff was still experiencing headaches 15 to 20 days per month, which



                                                 -10-
she reported lasted four hours each. Id., pp 23, 462. She also was experiencing worsening

dizziness, which Dr. Zang attributed to neuronal hyperactivity and recommended treating with

antiseizure medication, but there appears to be nothing in the record as to whether that treatment

was ultimately effective in controlling her symptoms. Id., p. 454. Thus, without further

explanation, it does not appear from the record that plaintiff’s treatments were effective in

managing her symptoms. See Coulter v. Berryhill, 2017 WL 4570390, *7 (W.D.N.Y. 2017),

adopted, 2017 WL 4541010 (W.D.N.Y. 2017) (“[t]he record also does not reflect whether the

occipital nerve blocks were a long-term solution to plaintiff’s headaches or that the treatment

controlled them such that they had less than a minimal effect on her ability to perform work

activities on a daily basis”).

                With respect to her daily activities, plaintiff argues that “[t]he fact that [she] does

not shudder [sic] herself in her room is no basis to deny her claim for disability”. Plaintiff’s

Memorandum of Law [16-1], p. 18. From ALJ Gohr’s conclusory credibility determination, it is

not evident how plaintiff’s ability to cook, clean, shop and do laundry “as necessary” - i.e,

cooking twice a week, cleaning three times a week, doing laundry once a week, and shopping

once a month ([12], pp. 23, 326) - is consistent with her ability to perform light work on a

sustained basis. “Courts in this Circuit consistently have observed that a claimant's participation

in the activities of daily living will not rebut his or her subjective statements of pain or

impairment unless there is proof that the claimant engaged in those activities for sustained

periods of time comparable to those required to hold a sedentary job.” Starzynski v. Colvin, 2016

WL 6956404, *4 (W.D.N.Y. 2016); Vasquez v. Barnhart, 2004 WL 725322, *11 (E.D.N.Y.

2004) (“[u]nder the law of the Second Circuit a finding that a claimant is capable of undertaking

basic activities of daily life cannot stand in for a determination of whether that person is capable



                                                 -11-
of maintaining employment, at least where there is no evidence that the claimant ‘engaged in any

of these activities for sustained periods comparable to those required to hold a sedentary job’”).

               Based on her conclusory assessment of plaintiff’s credibility, I am unable to

determine whether ALJ Gohr’s credibility determination is supported by substantial evidence.

See Gorman v. Colvin, 2014 WL 537568, *9 (E.D.N.Y. 2014); Jaeckel v. Colvin, 2015 WL

5316335, *11 (E.D.N.Y. 2015) (remanding where the ALJ “failed to properly consider the

factors in 20 C.F.R. § 404.1529(c)(3) other than activities of daily living with sufficient

specificity to permit a reviewing court to decide whether there are legitimate reasons for the

ALJ's disbelief and whether his decision is supported by substantial evidence”). Therefore,

remand is necessary on this basis.

               In connection with plaintiff’s remaining arguments, on remand the ALJ should

also revisit the analysis of the record evidence, including the weight assigned to the opinion of

consultative examiner, Dr. Miller, whose opinion was rendered in 2014, approximately two years

before plaintiff began experiencing worsening headache and dizziness symptoms, and appears to

be based, in part, upon a disbelief that the MRI of plaintiff’s brain was normal. See Frawley v.

Colvin, 2014 WL 6810661, *9 (N.D.N.Y. 2014) (“[t]he opinions of consultative examiners . . .

may constitute substantial evidence where . . . it is supported by the medical evidence in the

record”).




                                                -12-
                                        CONCLUSION

              For these reasons, plaintiff’s motion for judgment on the pleadings [16] is granted

to the extent that this case is remanded to the Acting Commissioner for further proceedings

consistent with this Decision and Order, and the Acting Commissioner’s motion [19] is denied.

SO ORDERED.

Dated: March 19, 2019

                                                        /s/ Jeremiah J. McCarthy
                                                        JEREMIAH J. MCCARTHY
                                                        United States Magistrate Judge




                                              -13-
